Exhibit (10)U
image03.jpg [image03.jpg]


Amended and Restated Target Corporation 2011 Long-Term Incentive Plan


PERFORMANCE SHARE UNIT AGREEMENT


THIS PERFORMANCE SHARE UNIT AGREEMENT (the “Agreement”) is made in Minneapolis,
Minnesota as of the date of grant (the “Grant Date”) set forth in the award
letter (the “Award Letter”) by and between the Company and the person (the “Team
Member”) identified in the Award Letter. This award (the “Award”) of Performance
Share Units (“PSUs”), provided to you as a Service Provider, is being issued
under the Amended and Restated Target Corporation 2011 Long-Term Incentive Plan
(the “Plan”), subject to the following terms and conditions.


1. Definitions. Except as otherwise provided in this Agreement, the defined
terms used in this Agreement shall have the same meaning as in the Plan. The
term “Committee” shall also include those persons to whom authority has been
delegated under the Plan.


2. Grant of PSUs. Subject to the relevant terms of the Plan and this Agreement,
as of the Grant Date, the Company has granted the Team Member the number of PSUs
set forth in the Award Letter (the “Goal Payout”). The maximum number of Shares
that may be earned is equal to 200% of the Goal Payout (the “Maximum Payout”).
The number of Shares actually earned, if any, shall depend on the Company’s
performance during the period comprised of the Company’s three consecutive
fiscal years beginning with the first full fiscal year in which the Grant Date
occurs (the “Performance Period”).


3. Payout Formula. Except as set forth in Section 5, the actual number of Shares
earned will be determined by the Committee pursuant to a formula established by
the Committee to measure the Company’s performance during the Performance Period
(the “Payout Formula”). The determination of the actual number of Shares earned,
which shall not exceed the Maximum Payout, shall occur as soon as practicable
after completion of the Performance Period, but in any event not later than
November 30 of the calendar year in which the Performance Period ends (the date
the Committee so determines, the “Determination Date”). A description of the
Payout Formula and the percentage of Shares to be earned, if any, for the
various levels of performance will be communicated to the Team Member. All
decisions of the Committee regarding the application of the Payout Formula and
the number of Shares earned shall be final and binding on the Team Member.
Except as set forth in Section 5, the Award shall be cancelled and the Team
Member shall have no rights hereunder if any of the following occur: (a) the
Determination Date does not occur, or (b) the Committee determines on the
Determination Date that no Shares have been earned.


4. Continuous Service Requirement. In order to earn any Shares, the Team Member
must be continuously providing Service from the Grant Date to the end of the
Performance





--------------------------------------------------------------------------------



Period, except as described in this Section and Section 5. Even if the Team
Member is not continuously providing Service through the end of the Performance
Period, upon the occurrence of one of the events specified in Sections 4(a)
through 4(d), the Shares that are earned during the Performance Period, if any,
shall vest and be paid out as provided in Section 9, in accordance with and
subject to any restrictions set forth in this Agreement, the Plan or any Release
Agreement that the Team Member may be required to enter pursuant to this Section
or Section 5. “Release Agreement” means an agreement containing a release of
claims, a covenant not to engage in competitive employment, and/or other
provisions deemed appropriate by the Committee in its sole discretion.


(a) Early Retirement Date. The Team Member’s Service terminates on or after the
Team Member’s Early Retirement Date and the Company receives a valid unrevoked
Release Agreement from the Team Member. “Early Retirement Date” is the date that
is (i) on or prior to the Team Member’s termination of Service, (ii) at or after
attaining age 45 and prior to attaining age 55 and completing at least 15 years
of Service (which 15 years need not be continuous), (iii) if the Team Member’s
termination of Service is voluntary, at least six months after the Team Member
commenced discussions with the Company’s Chief Executive Officer or most senior
human resources executive regarding the Team Member’s consideration of
termination, and (iv) the following additional requirements are satisfied, to
the extent applicable: (A) if the Team Member’s Early Retirement Date occurs
prior to the Team Member’s attainment of age 48, the Team Member was providing
Service for at least the first 24 months of the Performance Period, (B) if the
Team Member’s Early Retirement Date occurs prior to the Team Member’s attainment
of age 52 and on or after attainment of age 48, the Team Member was providing
Service for at least the first 18 months of the Performance Period, and (C) if
the Team Member’s Early Retirement Date occurs prior to the Team Member’s
attainment of age 55 and on or after attainment of age 52, the Team Member was
providing Service for at least the first 12 months of the Performance Period.


(b) Normal Retirement Date. The Team Member’s Service terminates on or after the
Team Member’s Normal Retirement Date and the Company receives a valid unrevoked
Release Agreement from the Team Member. “Normal Retirement Date” is the date
that is (i) on or prior to the Team Member’s termination of Service, (ii) at or
after attaining age 55 and completing at least 5 years of Service (which 5 years
need not be continuous), and (iii) if the Team Member’s termination of Service
is voluntary, at least six months after the Team Member commenced discussions
with the Company’s Chief Executive Officer or most senior human resources
executive regarding the Team Member’s consideration of termination.


        (c) Death. In the event of the Team Member’s death prior to the Team
Member’s termination of Service, the Team Member shall be fully vested in all
Shares earned under the Payout Formula.


        (d) Disability. In the event of the Team Member’s Disability (as
determined by the Committee in its sole discretion, provided such determination
complies with the definition of disability under Code Section 409A) prior to the
Team Member’s termination of Service, the Team Member shall be fully vested in
all Shares earned under the Payout Formula.




2.

--------------------------------------------------------------------------------



5. Change in Control. If a Change in Control occurs prior to the Determination
Date and the Award is assumed or replaced pursuant to Section 11(b)(1) of the
Plan, the Award will continue to be subject to the Continuous Service
Requirement provided in Section 4, but the total number of Shares earned under
the Payout Formula shall be deemed to be equal to the Goal Payout.
Notwithstanding the foregoing if within two years after a Change in Control and
prior to the end of the Performance Period the Team Member’s Service terminates
voluntarily by the Team Member for Good Reason or involuntarily without Cause,
provided that the Company has received a valid unrevoked Release Agreement from
the Team Member, the total number of Shares earned under the Payout Formula
shall be deemed to be equal to the Goal Payout.


6. Cause. Notwithstanding any other provisions of this Agreement to the
contrary, if the Committee concludes, in its sole discretion, that the Team
Member’s Service was terminated in whole or in part for Cause, all of the PSUs
subject to the Award shall terminate immediately and the Team Member shall have
no rights hereunder.


7. Other Termination; Changes of Service. If the Team Member’s termination of
Service occurs at any time prior to the end of the Performance Period for any
reason not meeting the conditions specified in Sections 4 or 5, all of the PSUs
subject to the Award shall terminate effective as of the date of termination of
Service and the Team Member shall have no rights hereunder. Service shall not be
deemed terminated in the case of (a) any approved leave of absence, or (b)
transfers among the Company and any Subsidiaries in the same Service Provider
capacity; however, a termination of Service shall occur if (i) the relationship
the Team Member had with the Company or a Subsidiary at the Grant Date
terminates, even if the Team Member continues in another Service Provider
capacity with the Company or a Subsidiary, or (ii) the Team Member experiences a
“separation from service” within the meaning of Code Section 409A.


8. Restrictive Covenant. By accepting the Award, the Team Member specifically
agrees to the restrictive covenant contained in this Section 8 (the “Restrictive
Covenant”) and the Team Member agrees that the Restrictive Covenant and the
remedies described herein are reasonable and necessary to protect the legitimate
interests of the Company.


        (a) Non-Solicitation. The Team Member agrees that for the period
beginning on the Grant Date and ending on the date that is one year following
the Team Member’s termination of Service, the Team Member will not recruit for
employment directly or indirectly, any employee of the Company with whom the
Team Member worked, or about whom the Team Member possesses any Company
personnel information.


        (b) Remedies. The Team Member agrees that immediate irreparable damage
will result to Company if the Team Member breaches the Restrictive Covenant set
forth in this Agreement. Therefore, in the event the Team Member breaches this
Agreement, whether directly or indirectly, the Team Member consents to specific
enforcement of this Agreement through an injunction or restraining order.
Injunctive relief shall be awarded in addition to any other remedies or damages
available at law or in equity.  The Team Member specifically agrees that the
Company is entitled to the attorneys’ fees and expenses the Company incurs to
enforce
3.

--------------------------------------------------------------------------------



this Agreement, and that the Team Member is responsible for paying the Company’s
costs and attorneys’ fees incurred as a result of enforcing any provisions of
this Agreement.


        (c) Recovery. Notwithstanding any other provisions of this Agreement to
the contrary, if the Committee concludes, in its sole discretion, that the Team
Member has breached the Restrictive Covenant, the Company may take one or more
of the following actions with respect to the Award:


        (i) immediately terminate all of the PSUs subject to the Award that have
not previously been converted to Shares, and the Team Member shall have no
rights hereunder; and
        (ii) require repayment of all or any portion of the amounts realized or
received by the Team Member resulting from the conversion of PSUs to Shares or
the sale of Shares related to the Award.


9. Dividend Equivalents. The Team Member shall have the right to receive
additional PSUs with a value equal to the regular cash dividend paid on one
Share for each PSU earned pursuant to this Agreement prior to the conversion of
PSUs and issuance of Shares pursuant to Section 10. The dividend equivalents
will be based on the actual number of PSUs earned pursuant to this Agreement.
The number of additional PSUs to be received as dividend equivalents for each
PSU held shall be determined by dividing the cash dividend per share by the Fair
Market Value of one Share on the dividend payment date; provided, however, that
for purposes of avoiding the issuance of fractional PSUs, on each dividend
payment date the additional PSUs issued as dividend equivalents shall be rounded
up to the nearest whole number. All such additional PSUs received as dividend
equivalents shall be subject to forfeiture in the same manner and to the same
extent as the original PSUs granted hereby, and shall be converted into Shares
on the basis and at the time set forth in Section 10 hereof.


10. Time of Payout. Vested PSUs shall be converted to Shares in accordance with
the Payout Formula and shall be issued as soon as practicable following the end
of the Performance Period and after the Committee has determined on the
Determination Date that they have been earned, but not later than 90 days
following the Determination Date. Notwithstanding the foregoing, PSUs meeting
the conditions specified in Section 5 involving termination of the Team Member’s
Service voluntarily for Good Reason or involuntarily without Cause, shall be
converted to Shares that shall be issued within 90 days following such
termination. The Committee in its sole discretion may accelerate or delay the
distribution of any payment under this Agreement to the extent allowed or
required under Code Section 409A. Payment of amounts under this Agreement are
intended to comply with the requirements of Code Section 409A and this Agreement
shall in all respects be administered and construed to give effect to such
intent.


11. Taxes. The Team Member acknowledges that (a) the ultimate liability for any
and all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”) legally due by him or her is and
remains the Team Member’s responsibility and may exceed the amount actually
withheld by the Company and/or a Subsidiary to which the Team Member is
providing Service (the “Service Recipient”)
4.

--------------------------------------------------------------------------------



and (b) the Company and/or the Service Recipient or a former Service Recipient,
as applicable, (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the PSUs,
including, but not limited to, the grant, vesting and/or conversion of the PSUs
and issuance of Shares; (ii) do not commit and are under no obligation to
structure the terms of the grant or any aspect of the PSUs to reduce or
eliminate the Team Member’s liability for Tax-Related Items; (iii) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction if the Team Member has become subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable event;
and (iv) may refuse to deliver the Shares to the Team Member if he or she fails
to comply with his or her obligations in connection with the Tax-Related Items
as provided in this Section.


The Team Member authorizes and consents to the Company and/or the Service
Recipient, or their respective agents, satisfying all applicable Tax-Related
Items which the Company reasonably determines are legally payable by him or her
by withholding from the Shares that would otherwise be delivered to the Team
Member the highest number of whole Shares that the Company determines has a
value less than or equal to the aggregate applicable Tax-Related Items. In lieu
thereof, the Team Member may elect at the time of conversion of the PSUs such
other then-permitted method or combination of methods established by the Company
and/or the Service Recipient to satisfy the Team Member’s Tax-Related Items.


12. Limitations on Transfer. The Award shall not be sold, assigned, transferred,
exchanged or encumbered by the Team Member other than pursuant to the terms of
the Plan.


13. Recoupment Provision. In the event of intentional misconduct of the Team
Member that causes the Company material financial or material reputational harm,
or contributes to a restatement of the Company’s consolidated financial
statements, the Company may take one or more of the following actions with
respect to the Award, as determined by the Human Resources & Compensation
Committee of the Board in its sole discretion, and the Team Member shall be
bound by such determination:


(a) cancel all or a portion of the PSUs, whether earned or unearned, including
any dividend equivalents related to the Award; and


(b) require repayment of all or any portion of the amounts realized or received
by the Team Member resulting from the conversion of PSUs to Shares or the sale
of Shares related to the Award.


The term “restatement” shall mean the result of revising financial statements
previously filed with the Securities and Exchange Commission to reflect the
correction of an error. The term “intentional misconduct” shall be limited to
conduct that the Human Resources & Compensation Committee or its delegate
determines indicates an intentional violation of law, an intentional violation
of the Company’s Code of Ethics (or any successor or replacement code of conduct
for employees), or an intentional violation of a significant ethics or
5.

--------------------------------------------------------------------------------



compliance policy of the Company, but shall not include good faith errors in
judgment made by the Team Member.


The Team Member agrees that the Company may setoff any amounts it is entitled to
recover under this Section against any amounts owed by the Company to the Team
Member under any of the Company’s deferred compensation plans to the extent
permitted under Code Section 409A. This Section 13 shall not apply, and no
amounts may be recovered hereunder, following a Change in Control.


14. No Employment Rights. Nothing in this Agreement, the Plan or the Award
Letter shall confer upon the Team Member any right to continued Service with the
Company or any Subsidiary, as applicable, nor shall it interfere with or limit
in any way any right of the Company or any Subsidiary, as applicable, to
terminate the Team Member’s Service at any time with or without Cause or change
the Team Member’s compensation, other benefits, job responsibilities or title
provided in compliance with applicable local laws and permitted under the terms
of the Team Member’s Service contract, if any.


(a) The Team Member’s rights to vest in the PSUs or receive Shares after
termination of Service shall be determined pursuant to Sections 3 through 10.
Those rights and the Team Member’s date of termination of Service will not be
extended by any notice period mandated under local law (e.g., active service
would not include a period of “garden leave” or similar notice period pursuant
to local law).


(b) This Agreement, the Plan and the Award Letter are separate from, and shall
not form, any part of the contract of Service of the Team Member, or affect any
of the rights and obligations arising from the Service relationship between the
Team Member and the Company and/or the Service Recipient.


(c) No Service Provider has a right to participate in the Plan. All decisions
with respect to future grants, if any, shall be at the sole discretion of the
Company and/or the Service Recipient.


(d) The Team Member will have no claim or right of action in respect of any
decision, omission or discretion which may operate to the disadvantage of the
Team Member.


15. Nature of Grant. In accepting the grant, the Team Member acknowledges,
understands, and agrees that:


(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement, and any
such modification, amendment, suspension or termination will not constitute a
constructive or wrongful dismissal;


(b) the PSUs are extraordinary items and are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance,
6.

--------------------------------------------------------------------------------



resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or welfare or retirement benefits or similar
payments;


(c) in no event should the PSUs be considered as compensation for, or relating
in any way to, past services for the Company or the Service Recipient, nor are
the PSUs or the underlying Shares intended to replace any pension rights or
compensation;


(d) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;


(e) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Team Member’s participation in
the Plan or the PSUs;


(f) no claim or entitlement to compensation or damages shall arise from
forfeiture of the PSUs resulting from termination of the Team Member’s Service
(for any reason whatsoever and whether or not in breach of local labor laws),
and in consideration of the grant of the PSUs to which the Team Member is
otherwise not entitled, the Team Member irrevocably (i) agrees never to
institute any such claim against the Company or the Service Recipient, (ii)
waives the Team Member’s ability, if any, to bring any such claim, and (iii)
releases the Company and the Service Recipient from any such claim. If,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Team Member shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claims;


(g) this Agreement is not a condition of the Team Member’s employment or
continued employment; and


(h) the Team Member is hereby advised to consult with personal tax, legal and
financial advisors regarding participation in the Plan before taking any action
related to the PSUs or the Plan.


16. Governing Law; Venue; Jurisdiction; Severability. To the extent that federal
laws do not otherwise control, this Agreement, the Award Letter, the Plan and
all determinations made and actions taken pursuant to the Plan shall be governed
by the laws of the State of Minnesota without regard to its conflicts-of-law
principles and shall be construed accordingly. The exclusive forum and venue for
any legal action arising out of or related to this Agreement shall be the United
States District Court for the District of Minnesota, and the parties submit to
the personal jurisdiction of that court. If neither subject matter nor diversity
jurisdiction exists in the United States District Court for the District of
Minnesota, then the exclusive forum and venue for any such action shall be the
courts of the State of Minnesota located in Hennepin County, and the Team
Member, as a condition of this Agreement, consents to the personal jurisdiction
of that court. If any provision of this Agreement, the Award Letter or the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of the Agreement, the Award Letter or the
Plan, and the Agreement, the Award Letter and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.


7.

--------------------------------------------------------------------------------



17. Currencies and Dates. Unless otherwise stated, all dollars specified in this
Agreement and the Award Letter shall be in U.S. dollars and all dates specified
in this Agreement shall be U.S. dates.


18. Survival. The Team Member agrees that the terms of Sections 8 and 13 shall
survive the Team Member’s termination of Service, the end of the Performance
Period, and any conversion of the Award into Shares.


19. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Team Member’s participation in the Plan, on the PSUs
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Team Member to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


20. Plan and Award Letter Incorporated by Reference; Electronic Delivery. The
Plan, as hereafter amended from time to time, and the Award Letter shall be
deemed to be incorporated into this Agreement and are integral parts hereof. In
the event there is any inconsistency between the provisions of this Agreement
and the Plan, the provisions of the Plan shall govern. This Agreement, the Plan
and the Award Letter embody the entire agreement and understanding between the
Company and the Team Member pertaining to this grant of PSUs and supersede all
prior agreements and understandings (oral or written) between them relating to
the subject matter hereof. The Company or a third party designated by the
Company may deliver to the Team Member by electronic means any documents related
to his or her participation in the Plan. The Team Member acknowledges receipt of
a copy of the Plan and the Award Letter.


[End of Agreement]
8.